IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10897
                           Summary Calendar



PETER T. COLE,

                                           Plaintiff-Appellant,

versus

DALLAS COUNTY COMMISSIONERS COURT ET AL.,

                                           Defendants,

JIM BOWLES, Sheriff,

                                           Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-2952-X
                       - - - - - - - - - -
                           May 9, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Peter T. Cole, a former detainee at the Dallas County Jail,

appeals the district court’s order granting summary judgment in

favor of defendant Sheriff Jim Bowles in Cole’s 42 U.S.C. § 1983

civil rights action, in which he alleged that Bowles and other

defendants** were deliberately indifferent to his serious medical

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        By failing to make appellate arguments regarding the
district court’s earlier dismissal of defendants Dallas County
                           No. 00-10897
                                -2-

needs.   Cole, who suffers from diabetes and hypertension,

asserted that Bowles, as supervisor over county jails, was

deliberately indifferent to his medical needs by failing to

adequately train and supervise his security and medical

personnel.

     Cole contends that the district court erred in granting

summary judgment to Bowles because Bowles failed to offer

summary-judgment proof.   He also suggests that Bowles was

personally aware of his medical problems and failed to act to

ensure that he received treatment.   For essentially the first

time on appeal, Cole summarily maintains that Bowles and others

unconstitutionally retaliated against him for his filing of

grievances and letters regarding these matters.   Cole may not

raise a claim for the first time on appeal.   See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 528 U.S. 1138 (2000).

     The district court incorrectly applied the law in disposing

of Cole’s claims.   Citing Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997), the court concluded that Cole’s claims failed

because his medical problems did not establish that he had

suffered more than a “‘de minimis’ injury.”   The “‘de minimis’

injury” standard in Siglar applies to claims that a prisoner was

subjected to excessive force by correctional officers.    See id.

The appropriate standard for addressing Cole’s claims is whether



Commissioners Court and the Medical Section of the Dallas County
Jail, Cole has abandoned any claims against those defendants.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R.
APP. P. 28(a)(9).
                            No. 00-10897
                                 -3-

the defendants’ actions were “sufficiently harmful to evidence

deliberate indifference to his serious medical needs.”     Estelle

v. Gamble, 429 U.S. 97, 106 (1976).   Although it appears that

Cole was a pretrial detainee for at least part of his confinement

in the Dallas County Jail and such detainees’ constitutional

rights flow from the Fourteenth Amendment, the same standard of

subjective deliberate indifference is applicable to such a

detainee.   See Hare v. City of Corinth, 74 F.3d 633, 650 (5th

Cir. 1996) (en banc).

     Although the district court applied the wrong legal

standard, we may affirm on any alternative ground that is

apparent from the record.   See Sojourner T v. Edwards, 974 F.2d

27, 30 (5th Cir. 1992).   A review of the evidence of record

reflects that Sheriff Bowles was not liable as a supervisor under

42 U.S.C. § 1983.   In response to Bowles’ summary-judgment

motion, Cole failed to submit evidence establishing a genuine

issue of material fact whether Bowles either personally acted

with deliberate indifference towards Cole’s medical needs or

failed to properly train and supervise his subordinates.

See Estelle, 429 U.S. at 106; Smith v. Brenoettsy, 158 F.3d 908,

911-12 (5th Cir. 1998); Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc) (nonmovant cannot satisfy summary-judgment

burden with conclusional allegations, unsubstantiated assertions,

or only a scintilla of evidence).   A supervisory official may not

be held liable on any theory of vicarious liability.     Thompkins
                          No. 00-10897
                               -4-

v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).   The district court’s

order granting Bowles’ summary-judgment motion is

     AFFIRMED.